Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Rejection under 35 USC 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which inventor regards as the invention. 
The claim is indefinite and nonenabling for the following: 
The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:
The shape of the features of the interior portions of the article (annotated the grayed out area) cannot be determined based on the disclosure provided. Based on the illustration provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the discrete portions within the grayed out area on 1.1-1.5, and 1.7 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided.
 

    PNG
    media_image1.png
    1895
    1310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    904
    1320
    media_image2.png
    Greyscale

 
There are inconsistencies between the bottom views. The small annotated portion in FIG 1.9 is not visible in any other views including FIG 1.7.

    PNG
    media_image3.png
    681
    1431
    media_image3.png
    Greyscale


The shape and configuration of portions of the article cannot be determined due to poor line quality. There are areas in the drawings where the thickness of the lines causes them to bleed together. These issues occur throughout the drawing disclosure. I have annotated one example below comparing FIG 1.1 and 1.2.

    PNG
    media_image4.png
    342
    892
    media_image4.png
    Greyscale

Because of inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome this rejection, it is suggested that inventor submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.

Conclusion
The claim stands rejected under 35 USC 112(a) and (b). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL RASHEED whose telephone number is (571)272-9151. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R. /Examiner, Art Unit 2914 

/DAVID G MULLER/Primary Examiner, Art Unit 2914